78 F.3d 585
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jack RITTER, Nancy Ritter, Thomas H. Kitts, Debra Kitts,Fred A. Sykes and Donna J. Sykes, Plaintiffs-Appellants,v.CUSTOM CHEMICIDES, Defendant-Appellee.
No. 93-6066.
United States Court of Appeals, Sixth Circuit.
March 7, 1996.

Before:  KEITH, WELLFORD, and MILBURN, Circuit Judges.

ORDER

1
After certification of issues in this case to the Tennessee Supreme Court and its decision of December 18, 1995, we issued a show cause order as to why judgment should not be entered by this court.


2
We have considered the response and the reply of the parties to this show cause order, and have determined that the appropriate action is a remand to the district court.


3
Accordingly, we REMAND this case to the district court for further proceedings and action consistent with the opinion of the Supreme Court of Tennessee entered December 18, 1995.